liGAUDIN, J.,
dissenting with reasons.
I respectfully dissent, being of the opinion that the DOTD was not responsible for this accident. While it was raining, the only evidence of standing water was Ritney Harris’ testimony. The bridge slopes to the outside of the roadway. No other witness saw standing water. Also, there was no evidence that any AASHTO standard or guideline was violated; consequently, there was no constructive notice to the DOTD of any defect or hazardous condition. At the very least, Harris should be partially responsible for this accident.